Order, Supreme Court, New York County, entered on March 11, 1971, unanimously reversed, on the law, and defendants-appellants’ motion to dismiss the complaint granted, and the complaint dismissed, without costs and without disbursements. Defendant Sylvester wrote in his gossip column in defendant publisher’s newspaper that plaintiff, a clergyman, had attended a performance at a nightclub at which a choir singer of his church was featured. This is obviously a warm human interest story, and does not, on its face, constitute an attack on plaintiff’s integrity, even when read in the light of the added allegation of the complaint that plaintiff’s church “ does not believe in its spiritual leaders attending nightclubs”. It is not stated how defendants’ publication resulted in damage to plaintiff. Nothing is said of malice except for a naked eonelusory allegation ascribing it to defendants. The subject of the publication is of general interest, and the absence of a showing of malice requires dismissal of the complaint (Rosenbloom v. Metromedia, 403 U. S. 29). This disposition is without prejudice to application to Special Term to replead, within 30 days of service upon respondent by appellants of a copy of the order of this court entered herein, should plaintiff be able to supply the presently lacking elements. Concur — Markewich, J. P., Nunez, Murphy, Steuer and Eager, JJ.